     Case 3:20-cv-00159-LAB-JLB Document 30 Filed 09/23/20 PageID.393 Page 1 of 3



 1
 2
 3
 4
 5
 6
 7                          UNITED STATES DISTRICT COURT
 8                        SOUTHERN DISTRICT OF CALIFORNIA
 9
10   ERNEST KELLY HOLESTINE,                             Case No.: 3:20-cv-0159-LAB-JLB
     CDCR #J-01366,
11
                                        Plaintiff,       ORDER GRANTING EXTENSION
12                                                       OF TIME TO SERVE DEFENDANT
                          vs.                            MIGUEL GONZALEZ
13
14
     PATRICK COVELLO, et al.,
15
                                     Defendants.
16
17
18
19
20
21         Ernest Kelly Holestine, currently incarcerated at Salinas Valley State Prison
22   (“SVSP”) in Soledad, California, and proceeding pro se, has filed a complaint against
23   several prison officials and another inmate, Miguel Gonzalez. The Court previously
24   directed the U.S. Marshal to serve a copy of the Complaint and summons upon each
25   Defendant. Dkt. 4. Holestine promptly completed the necessary forms and provided them
26   to the U.S. Marshal, who attempted to serve Gonzalez by mail at the California Health Care
27   Facility at Stockton, California. That attempt failed because, as the Marshal wrote, “per Lt.
28
                                                     1
                                                                               3:20-cv-00159-LAB-JLB
     Case 3:20-cv-00159-LAB-JLB Document 30 Filed 09/23/20 PageID.394 Page 2 of 3



 1   Coordinator, cant acapt [sic] service.” 1 Mot. Ex. C. There is no indication that the Marshal
 2   made any further attempt, and Holestine only learned of the failed service after inquiring
 3   into its status. Holestine seeks an extension of time to serve Gonzalez.
 4         When a court orders the Marshal to serve a defendant, the Marshal must “[take] the
 5   proper steps . . . to serve copies of the summons and complaint effectively.” Puett v.
 6   Blandford, 912 F.2d 270, 276 (9th Cir. 1990). Holestine has diligently pursued service, but
 7   the Marshal appears to have made no attempt at service after learning that mail service
 8   wasn’t accepted. The Court finds good cause for the extension and GRANTS the Motion.
 9   The Court ORDERS as follows:
10         1) Holestine’s time to serve Gonzalez with the Complaint and summons is extended
11            to November 15, 2020.
12         2) The U.S. Marshal must serve a copy of the Complaint and summons upon
13            Defendant Gonzalez as Holestine previously directed on the USM 285 Form. Due
14            to the previous failure of mail service, the Marshal must attempt personal service.
15            All costs of that service will be advanced by the United States. See
16            28 U.S.C. § 1915(d); Fed. R. Civ. P. 4(c)(3). Service must be completed by
17            November 15, 2020. Should another service attempt fail, the Marshal is
18            ORDERED to attempt by another means or inform Holestine why another means
19            is not feasible. The Marshal is further ORDERED to promptly notify Holestine
20            of any failed attempts and/or of the completion of service.
21   ///
22   ///
23   ///
24   ///
25   ///
26
27
     1
      The Court reads this language to indicate that an official at CHCF Stockton couldn’t
28   accept service on Gonzalez’s behalf.
                                                  2
                                                                                3:20-cv-00159-LAB-JLB
     Case 3:20-cv-00159-LAB-JLB Document 30 Filed 09/23/20 PageID.395 Page 3 of 3



 1         3) Plaintiff must, after the U.S. Marshal effects service, serve upon Gonzalez (or, if
 2            counsel has appeared for Gonzalez, that counsel) a copy of every further
 3            pleading, motion, or other document submitted for the Court’s consideration
 4            pursuant to Fed. R. Civ. P. 5(b).
 5         4) The Clerk must provide Plaintiff with a blank USM 295 Form. The Clerk must
 6            also provide one certified copy each of: this Order; the Court’s April 8, 2020
 7            Order in this matter, Dkt. 4; the Complaint; and the previously-issued summons.
 8            Due to the passage of time and the possibility that Gonzalez’s address has
 9            changed in the interim, Plaintiff must provide the U.S. Marshal with an updated
10            USM Form 285 for Gonzalez.
11         IT IS SO ORDERED.
12
13   Dated: September 23, 2020
14                                                Hon. Larry Alan Burns
                                                  Chief United States District Judge
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                  3
                                                                              3:20-cv-00159-LAB-JLB
